Title: From Thomas Jefferson to James Westwood Wallace, 4 May 1823
From: Jefferson, Thomas
To: Wallace, James Westwood


Dear Doctor
Mo
May 4. 23.
Your frdly lre of Apr. 25t was duly recd and altho so much a cripple in both my wrists as to make writing slow & painfull I cannot resist the impulse of the spirit to acknolege it’s rest the degencracy of man, its  interesting subject is still a most  question, but if a fail I do not think it is on this side the Atlantic we are to seek it. were Buffon alive  the holy alliance would point it to him  nearer home if it be true, as you suppose, of our own country  admits some explann. before the revoln a good grammer school was kept an almost every perish by it’s in cumbent and the pupils finished at wm & M. so that every man who could afford it had schools convenient  for educating histons. it is not so now and we have been and still are declining in character. I look to our University to raise us again in the respect of our co states with whom  at] present we are held in low rank.  this establmt is now well worth a ride altho it will be more to when our last building shall has finished  just now began,  and will form the key-stone of the whole fabric.  it will depend on our legislature,  to say when the instrn. shall be opened by declared that the monies furnished for the buildings  under the name of loans were legitimate appropriates of so much of the literary fund, and that their reimbursement is dispensed with, we  shall require one year only to provide professors, among whom we shall admit none who is not of the 1st order of science in his line, on whichever side of the atlantic he is to be  found. if I can live to see this instn put well under way, I shall say with old Simeon, ‘Lord  now lettest  those thy.  depart in peace for mine eyes have seen the salvn. of my country’ .accept the assurance of my great esteem & respect.